WAIVER AND FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT
 
THIS WAIVER AND FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
"Amendment"), dated as of April 29, 2011, is entered into by MARQUETTE BUSINESS
CREDIT, INC., a Minnesota corporation ("Lender"), MENDOCINO BREWING COMPANY,
INC., a California corporation ("Mendocino Brewing"), and RELETA BREWING COMPANY
LLC, a Delaware limited liability company ("Releta Brewing" and, together with
Mendocino Brewing, "Borrower"), with reference to the following facts:
 
RECITALS
 
A.           Lender and Borrower are parties to a Loan and Security Agreement,
dated as of November 16, 2006 (as has been or may be amended, supplemented,
replaced, restated or otherwise modified, the "Loan Agreement"), pursuant to
which Lender has provided certain credit facilities to Borrower.
 
B.           Events of Default (the "Existing Events of Default") exist under
the Loan Agreement pursuant to Section 10.1(b) of the Loan Agreement because
Borrower failed to comply with Section 9.1(b) of Schedule A to the Loan
Agreement which requires Borrower to maintain a Fixed Charge Coverage Ratio of
at least 1.05 to 1.00, for each calendar quarter that ended from March 31, 2009,
through June 30, 2010.
 
C.           Borrower has requested that Lender waive the Existing Events of
Default and make certain modifications to the Loan Agreement as set forth below.
 
D.           Lender is willing to provide such accommodations to the Borrower on
the terms and conditions set forth below.
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1.
Defined Terms.  Any and all initially capitalized terms used in this Amendment
(including, without limitation, in the Recitals to this Amendment) without
definition shall have the respective meanings assigned thereto in the Loan
Agreement.

 
2.
Waiver.  Lender hereby waives the occurrence of the Existing Events of
Default.  Lender's waiver hereby of the Existing Events of Default shall
constitute a waiver of only the Existing Events of Default specified in Recital
B hereof on the dates specified therein, and shall not constitute a waiver of
any other Default or Event of Default under the Loan Agreement or any of the
other Loan Documents.

 
3.
Addition of Definition of Adjusted LIBOR Rate.  Section 1.1 of the Loan
Agreement is hereby amended and supplemented to add a new definition of
"Adjusted LIBOR Rate" in the appropriate alphabetical order as follows:

 
"'Adjusted LIBOR Rate' means the rate per annum  (rounded upwards, if necessary,
to the nearest 1/100th of 1%) determined by Lender to be equal to the quotient
obtained by dividing (a) the LIBOR Rate effective for any day by (b) 1 minus the
Reserve Requirement."
 
 
-1-

--------------------------------------------------------------------------------

 
 
4.
Deletion of Definition of Applicable Margin.  The definition of "Applicable
Margin" in Section 1.1 of Schedule A to the Loan Agreement is hereby amended and
restated to read in full as follows:

 
"[Intentionally omitted]"
 
5.
Amendment to Definition of Base Rate.  The definition of "Base Rate" in Section
1.1 of the Loan Agreement is hereby amended and restated to read in full as
follows:

 
"'Base Rate' means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate in effect on such day, or (ii) the Adjusted LIBOR Rate plus two
percent (2.00%), which Adjusted LIBOR Rate shall be determined by Lender on a
daily basis (or, if such day is not a Business Day, on the preceding Business
Day).  Any change in the Base Rate resulting from a change in either the Prime
Rate or the Adjusted LIBOR Rate shall become effective on the day such change
occurs."
 
6.
Addition of Definition of Business Day.  Section 1.1 of the Loan Agreement is
hereby amended and supplemented to add a new definition of "Business Day" in the
appropriate alphabetical order as follows:

 
"'Business Day' means a day on which (a) Lender is open for business and (b)
commercial banks are open with respect to the transaction of international
commercial banking business (including dealings in Dollar deposits) in London,
England."
 
7.
Amendment to Definition of Contract Rate.  The definition of "Contract Rate" in
Section 1.1 of Schedule A to the Loan Agreement is hereby amended and restated
to read in full as follows:

 
"'Contract Rate' means a rate of interest per annum equal to the Base Rate in
effect from time to time plus (a) with respect to the Revolving Loans, two
percent (2.0%) and (b) with respect to the Capex Loans, the Term Loan and all of
the other Obligations, three percent (3.0%).  The Contract Rate shall be
automatically increased or decreased, as the case may be, without notice to
Borrowers from time to time as of the effective date of each change in the Base
Rate."
 
8.
Addition of Definition of LIBOR Rate.  Section 1.1 of the Loan Agreement is
hereby amended and supplemented to add a new definition of "LIBOR Rate" in the
appropriate alphabetical order as follows:

 
"'LIBOR Rate' means, on any date of determination, the British Bankers'
Association LIBOR Rate ('BBA LIBOR'), as published by Reuters (or other
commercially available, generally recognized financial information source
providing quotations of BBA LIBOR as determined by Lender from time to time) at
approximately 11:00 a.m., London time, on such day (or, if such day is not a
Business Day, on the preceding Business Day) for dollar deposits in the amount
of $1,000,000 with a maturity of one month."
 
9.
Addition of Definition of Prime Rate.  Section 1.1 of the Loan Agreement is
hereby amended and supplemented to add a new definition of "Prime Rate" in the
appropriate alphabetical order as follows:

 
 
-2-

--------------------------------------------------------------------------------

 
 
"'Prime Rate' means the rate per annum published from time to time in the 'Money
Rates' table of The Wall Street Journal (or such other presentation within The
Wall Street Journal as may be adopted hereafter for such information) as the
base or prime rate for corporate loans at the nation's largest commercial banks
(or if more than one such rate is published, the higher or highest of the rates
so published).  If such rate is no longer published by The Wall Street Journal,
then Lender shall, in its sole and absolute discretion, substitute the base or
prime rate for corporate loans at a large commercial bank for the base rate
published in The Wall Street Journal.  Such rate may not necessarily be the
lowest or best rate actually charged to any customer of such commercial bank."
 
10.
Addition of Definition of Reserve Requirement.  Section 1.1 of the Loan
Agreement is hereby amended and supplemented to add a new definition of "Reserve
Requirement" in the appropriate alphabetical order as follows:

 
"'Reserve Requirement' means, at any time, the maximum rate at which reserves
(including, without limitation, any marginal, special, supplemental or emergency
reserves) are required to be maintained under regulations issued from time to
time by the Board of Governors of the Federal Reserve System (or any successor)
by member banks of the Federal Reserve System for eurocurrency funding
(currently referred to as 'Eurocurrency Liabilities' in Regulation D of the
Board).  Such reserve percentages shall include those imposed pursuant to such
Regulation D.  The Adjusted LIBOR Rate shall be adjusted automatically on and as
of the effective date of any change in the Reserve Requirement."
 
11.
Enforceability of Indebtedness, Collateral and Transaction Documents. Borrower
acknowledges and agrees that:

 
 
(a)
Lender has a valid, perfected and first priority security interest and lien upon
all of the Collateral to secure the Obligations.

 
 
(b)
Each of the Loan Documents is in full force and effect, and is enforceable
against Borrower and the Collateral in accordance with its respective terms.

 
 
(c)
Borrower has no defenses, offsets, recoupments or counterclaims to: (i) its
obligation to pay all amounts from time to time owing and to perform all
obligations required to be performed under the Loan Documents, (ii) enforcement
of Lender's rights in and to the Collateral, or (iii) enforcement of any other
of Lender's rights or remedies.

 
12.           Representations and Warranties.  Borrower represents and warrants
to Lender that:
 
 
(a)
There exists no default, Default or Event of Default, or any other condition or
occurrence of events that now constitute or with the passage of time or the
giving of notice or both, would constitute a default, Default or Event of
Default, under the Loan Agreement or any other Loan Document, other than the
Existing Events of Default.

 
 
(b)
Each person executing and delivering this Amendment (other than Lender), has
been duly authorized by all necessary corporate action.

 
 
(c)
All representations and warranties contained in the Loan Documents, except for
those that speak as of a particular date, are and remain true and correct in all
material respects as of the date of this Amendment.

 
 
-3-

--------------------------------------------------------------------------------

 
 
13.
General Release.  Each Borrower (each a "Releasing Party" and collectively the
"Releasing Parties") hereby releases, acquits and forever discharges Lender, its
directors, officers, employees, agents, attorneys, affiliates, successors and
assigns (collectively, the "Released Parties") of and from any and all claims,
actions, causes of action, demands, rights, damages, costs, expenses and
compensation whatsoever, heretofore or hereafter arising from events or
occurrences through the date of this Amendment, WHICH DO OR MAY EXIST, WHETHER
KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, FORESEEN OR UNFORESEEN
(collectively, the "Released Matters"), including, without limitation, any of
the same arising from or related to anything done, omitted to be done, or
allowed to be done by any of the Released Parties and in any way connected with
the Loan Agreement, any of the Loan Documents, any other credit facilities
provided or not provided, or any past or present deposit or other accounts
(including, without limitation, "dominion of funds" accounts and lockbox
arrangements) of any Releasing Party, including, without limitation, the manner
and timing in which items were deposited or credited thereto or funds
transferred therefrom or made available to any of the Releasing Parties, the
honoring or returning of any checks drawn on any account, and any other dealings
between any of the Releasing Parties and the Released Parties.  Each of the
Releasing Parties hereby waives any and all rights which he or it has or may
have under the provisions of Section 1542 of the California Civil Code as now
worded and as hereafter amended, or any similar statute, rule or legal principle
in effect in any other state, which Section presently reads as follows:

 
"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."
 
Each Releasing Party acknowledges and agrees that this waiver and release is an
essential and material term of this Amendment and that the agreements in this
paragraph are intended to be in full satisfaction of any alleged injuries or
damages of Releasing Parties in connection with the Released Matters.  Each
Releasing Party represents and warrants that it has not purported to convey,
transfer or assign any right, title or interest in any Released Matter to any
other person or entity and that the foregoing constitutes a full and complete
release of the Released Matters.  Each Releasing Party also understands that
this release shall apply to all unknown or unanticipated results of the Released
Matters, as well as those known and anticipated.  Each Releasing Party has
consulted with legal counsel prior to signing this release, or had an
opportunity to obtain such counsel and knowingly chose not to do so, and
executes such release voluntarily, with the intention of fully and finally
extinguishing all Released Matters.
 
14.
Integration.  This Amendment, and the documents referred to herein constitute
the entire agreement of the parties in connection with the subject matter hereof
and cannot be changed or terminated orally.  All prior agreements,
understandings, representations, warranties and negotiations regarding the
subject matter hereof, if any, are merged into this Amendment.

 
15.
Counterparts.  This Amendment may be executed in multiple counterparts, each of
which when so executed and delivered shall be deemed an original, and all of
which, taken together, shall constitute but one and the same agreement.

 
16.
Costs and Expenses.  Borrower agrees to pay upon demand all of Lender's
expenses, including without limitation attorneys' fees, charges and
disbursements of outside counsel for Lender and the allocated costs of in-house
counsel, incurred in connection with the preparation, negotiation, review,
analysis, administration, enforcement or modification of, and collection and
other litigation relating to, or arising out of the Loan Agreement or any other
Loan Document, or any amounts owing thereunder.  Lender may pay someone else to
help collect such amounts and to enforce the Loan Agreement or any other Loan
Document, and Borrower will pay that amount.  This includes, subject to any
limits under applicable law, Lender's attorneys' fees and legal expenses,
whether or not there is a lawsuit, including attorneys' fees for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), foreclosure costs, appeals, and any anticipated post-judgment
collection services.  Borrower will pay any court costs, in addition to all
other sums provided by law.

 
 
-4-

--------------------------------------------------------------------------------

 
 
17.
Governing Law.  This Amendment shall be governed by, and construed and enforced
in accordance with, the internal laws (as opposed to the conflicts of law
principles) of the State of Minnesota.

 
18.
Further Assurances.  Borrower agrees to execute and deliver such other
agreements, documents and instruments and take such other actions as Lender may
reasonably request in connection with the transactions contemplated by this
Amendment.

 
[Signature Page Follows]
 
 
-5-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment by their
respective duly authorized officers as of the date first above written.
 



MARQUETTE BUSINESS CREDIT, INC., a Minnesota corporation   MENDOCINO BREWING
COMPANY, INC.,
a California corporation                           By:
/s/ Xavier Gannon
  By:
/s/ Mahadevan Narayanan
  Name:  Xavier Gannon   Name: Mahadevan Narayanan   Title:    Vice President  
Title: CFO                          
RELETA BREWING COMPANY LLC,
a Delaware limited liability company
                        By: /s/ Yashpal Singh       Name: Yashpal Singh      
Title: President & CEO  



 
 

--------------------------------------------------------------------------------

 